Citation Nr: 0817277	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
rashes, headaches and joint pain.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral foot 
disability, claimed as bilateral heel spurs.

4.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as anxiety/panic attacks.

5.  Entitlement to service connection for lung disability, to 
include sarcoidosis, and any other undiagnosed illness of the 
lungs.

6.  Entitlement to service connection for disability 
manifested by a skin rash of the legs, hands and feet, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for disability 
manifested by aching joints, including as due to an 
undiagnosed illness.

8.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1988 to 
August 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in January 2006, and a 
substantive appeal was received in February 2006.  A Board 
video conference hearing was held in February 2008.  

The Board notes that the veteran is currently service-
connected for left maxillary sinus polyps, which has been 
rated by analogy as sinusitis.  It appears that the RO has in 
part denied service connection for the veteran's headaches by 
finding that they are part and parcel of his service-
connected sinus disability.  Given that the veteran has 
continued to complain of headaches as well as received 
treatment for his sinusitis, it seems appropriate to refer 
the issue of whether an increased rating for the veteran's 
service-connected sinus disability is warranted back to the 
RO for any necessary action.  

The issues of entitlement to service connection for bilateral 
foot, psychiatric, lung, skin rash, aching joints and 
headache disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for skin rashes, joint pain and 
headaches was denied by a March 1993 rating decision; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for skin 
rashes, joint pain and headaches has been received since the 
March 1993 rating decision. 

3.  The veteran's sleep apnea is chronically worsened by his 
service-connected left maxillary sinus polyps.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, which denied entitlement 
to service connection for skin rashes, joint pain and 
headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 1993 rating decision denying service connection for 
skin rashes, joint pain and headaches; and thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Sleep apnea is aggravated by the veteran's service-
connected left maxillary sinus polyps.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim

A claim of service connection for skin rashes, joint pain and 
headaches was denied by the RO in a March 1993 rating 
decision because there had been no showing of a chronic 
disability.  The veteran was informed of the March 1993 
rating decision by an April 1993 letter.  The veteran failed 
to initiate an appeal to this decision by filing a notice of 
disagreement.  Under the circumstances, the Board finds that 
the March 1993 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in March 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board notes that 
it appears that in the December 2004 rating decision, the RO 
reopened the case and decided the issues of service 
connection for skin rashes, achy joints and headaches on the 
merits.  Nevertheless, the Board is not bound by the RO's 
determination and must conclude whether new and material 
evidence has been received to reopen the case.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the March 1993 rating decision, additional evidence has 
been associated with the claims file, including a September 
1993 VA Persian Gulf Registry Examination, private treatment 
records and VA treatment records.  Significantly, the medical 
evidence showed continuing complaints of headaches and the 
September 1993 examination gave an assessment of possible 
tension headaches.  Further, February 1999, October 1999 and 
April 2004 private treatment records showed an assessment of 
a rash, etiology unclear.  The medical records, including the 
September 1993 examination, also showed complaints of pain 
with respect to various joints.  

The Board finds that the additional medical evidence is new 
and material.  The evidence is new as it is not redundant of 
evidence already in the record at the time of the last final 
rating decision.  The evidence is material because it relates 
to the unestablished fact of whether the veteran has a 
chronic disability manifested by skin rashes, joint pain and 
headaches, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for skin rashes, joint pain 
and headaches is reopened.  38 U.S.C.A.  § 5108.

II.  Service Connection for Sleep Apnea

The present appeal includes the issue of entitlement to 
service connection for sleep apnea.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the veteran's 
claim was filed prior to October 10, 2006, and the Board thus 
reviews the appeal under the pre-October 10, 2006, version 
which would appear to be more favorable to the veteran.  

Service medical records are silent with respect to any 
findings of sleep apnea.  Private treatment records from 
D.D., M.D. showed a diagnosis of obstructive sleep apnea 
approximately in February 2003 as well as continuing 
treatment for sleep apnea.  

Significantly, a January 2005 private opinion by Dr. D.D. 
clearly stated that the veteran's sleep apnea was exacerbated 
by his sinus and allergic conditions.  Further, the nasal 
obstruction tended to interfere with his airway and also 
exacerbated is obstructive sleep apnea.  In sum, Dr. D.D. 
indicated that the veteran's sleep apnea was aggravated by 
his service-connected sinus disability.  Importantly, there 
is no medical evidence of record to refute this opinion.  

Initially, the Board finds that given there is no evidence of 
sleep apnea in service, a continuity of pertinent 
symptomatology, or any competent medical evidence linking the 
veteran's sleep apnea to service, service connection is not 
warranted for sleep apnea under a direct theory of 
entitlement.  Nevertheless, when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Therefore, given the January 2005 private opinion, 
which indicated that the veteran's sleep apnea was aggravated 
by his service-connected sinus disability, and resolving all 
benefit of the doubt in the veteran's favor, the Board must 
conclude that service connection is warranted on a secondary 
basis for the veteran's sleep apnea as being aggravated by 
his service-connected left maxillary sinus polyps.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.310.  

III.  Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection for sleep 
apnea, the satisfaction of VCAA requirements is rendered 
moot. 

With respect to the remaining service connection issues on 
appeal, the matter of compliance with the VCAA and 
implementing regulations will be addressed by the Board in a 
future decision (if necessary) on the merits of the veteran's 
claim.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for skin rashes, joint pain and 
headaches.  Further, service connection for sleep apnea as 
secondary to the veteran's service-connected left maxillary 
sinus polyps is warranted.  To that extent, the appeal is 
granted, subject to the remand instructions below. 


REMAND

The veteran is also seeking service connection for bilateral 
foot disabilities, claimed as bilateral heel spurs, an 
acquired psychiatric disability, claimed as anxiety/panic 
attacks, lung disability, to include sarcoidosis, a 
disability manifested by a skin rash of the legs, hands and 
feet, a disability manifested by aching joints, and 
headaches.  At the Board hearing, the veteran testified that 
he started being treated again at the VA for his disabilities 
sometimes around 2004 or 2005.   However, these treatment 
records have not been associated with the claims file.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records for the 
veteran from January 2004 to the present.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

The Board notes that the veteran has not been afforded a VA 
examination with respect to the service connection issues on 
appeal.  While service medical records are silent with 
respect to treatment of the disabilities on appeal, the 
veteran testified at the Board hearing that he has had these 
disabilities since service.  Recent Federal Circuit Court 
decisions have found that lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Moreover, the September 1993 Persian Gulf 
Registry gave an assessment of possible bilateral calcaneal 
bursitis, rule out degenerative joint disease of the right 
great toe, anxiety attacks with tachycardia and possible 
tension headaches.  Further, subsequent treatment records 
showed treatment for bilateral foot problems, anxiety 
disorder, sarcoidosis, rashes, aching joints and headaches.  
Thus, given the veteran's testimony as well as the medical 
evidence of record, the Board finds that a VA examination is 
required to determine the nature, extent, etiology of the 
disabilities on appeal.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken 
to obtain copies of all VA treatment 
records from January 2004 to the 
present. 

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and appropriate 
diagnosis (if any) of the claimed 
bilateral foot disability, acquired 
psychiatric disability, lung disability, 
skin rashes, aching joints and headaches, 
and to offer an opinion as to whether 
these conditions are related in any way 
to his active military service.  The 
claims file must be made available to the 
examiners for review in connection with 
the examinations.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed.  
For any clinical diagnosis offered, the 
examiner should identify the criteria for 
such diagnosis and the clinical 
observations or test results from the 
veteran's examination or medical record 
which meet such criteria.  If signs or 
symptoms of the claimed disorders are 
observed but such signs or symptoms 
cannot be attributed to a known medical 
diagnosis, the appropriate examiner 
should so state. 

With respect to the veteran's headaches, 
the examiner should offer an opinion as 
to whether the veteran's headaches are 
part in parcel of his service-connected 
sinus disability or whether the veteran 
has a separate chronic headache 
disability.  If the veteran has a 
separate chronic headache disability, the 
examiner should offer an opinion as to 
whether the disability is related to the 
veteran's service. 

3.  Thereafter, the RO should review the 
expanded record and adjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


